NO. 12-18-00332-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

 TIMOTHY ROBIN NELSON, JR.,                                   §   APPEAL FROM THE
 APPELLANT

 V.                                                           §   COUNTY COURT AT LAW NO. 2

 THE STATE OF TEXAS,
 APPELLEE                                                     §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Timothy Robin Nelson, Jr. appeals from his conviction for possession of marijuana in an
amount less than two ounces, to which he pleaded “guilty” and received a sentence of 150 days in
county jail with credit for time served. According to the trial court’s certification, Appellant
“entered a plea of guilty or nolo contender to the criminal charge and the Court did not exceed the
punishment recommendation between the states attorney and the defendant, therefore the defendant
has NO right to appeal.” The certification further states that Appellant waived the right to appeal.
The certification was signed by Appellant and his counsel. See TEX. R. APP. P. 25.2(d).
         When the defendant is the appellant, the record must include the trial court’s certification of
the defendant’s right of appeal. Id. This Court must dismiss an appeal “if a certification that shows
the defendant has the right of appeal has not been made part of the record.” Id. Based on our review
of the clerk’s record, the trial court’s certification appears to accurately state that Appellant does
not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding
that court of appeals should review clerk’s record to determine whether trial court’s certification is
accurate). Because the trial court did not grant Appellant the right to appeal his conviction, we
dismiss the appeal.
Opinion delivered January 9, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 9, 2019


                                         NO. 12-18-00332-CR


                                TIMOTHY ROBIN NELSON, JR.,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                            Appeal from the County Court at Law No. 2
                        of Smith County, Texas (Tr.Ct.No. 002-82224-18)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.